
	
		I
		112th CONGRESS
		1st Session
		H. R. 132
		IN THE HOUSE OF REPRESENTATIVES
		
			January 5, 2011
			Mr. Holt (for himself
			 and Mr. Kind) introduced the following
			 bill; which was referred to the Committee
			 on Ways and Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to increase
		  the credit for research expenses for 2011 and 2012 and to allow the credit to
		  be assigned.
	
	
		1.Short titleThis Act may be cited as the
			 Create Jobs by Expanding the R&D
			 Tax Credit Act of 2011.
		2.Increase in research
			 expenses taken into account for the research credit
			(a)In
			 generalSection 41 of the Internal Revenue Code of 1986 is
			 amended by redesignating subsection (h) as subsection (i) and by inserting
			 after subsection (g) the following new subsection:
				
					(h)Temporary Bonus
				for Qualifying Research ExpensesIn the case of any taxable year beginning
				in 2011 or 2012—
						(1)subsection (a)(1)
				shall be applied by substituting 30 percent for 20
				percent,
						(2)subsection (c)(5)(A) shall be applied by
				substituting 20 percent for 14 percent,
				and
						(3)subsection (c)(5)(B)(ii) shall be applied
				by substituting 12 percent for 6
				percent.
						.
			(b)Extension of
			 creditSubparagraph (B) of section 41(i)(1) of such Code, as
			 redesignated by subsection (a), is amended by striking December 31,
			 2011 and inserting December 31, 2012.
			(c)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years beginning after December 31, 2010.
			3.Transferability of
			 research credit
			(a)In
			 generalSection 41 of the
			 Internal Revenue Code of 1986, as amended by section 2, is amended by
			 redesignating subsection (i) as subsection (j) and by inserting after
			 subsection (h) the following new subsection:
				
					(i)Credit May Be
				Assigned
						(1)In
				generalIf, for any taxable
				year beginning in 2011 or 2012, a qualified taxpayer elects the application of
				this subsection for such taxable year, the amount of credit determined under
				this section for such year which would (but for this subsection) be allowable
				to the qualified taxpayer shall be allowable to the person designated by the
				qualified taxpayer. Such amount shall be determined by applying this section
				separately from section 38 for such year. The person so designated shall be
				treated as the taxpayer with respect to this section (other than this
				subsection) for purposes of this title (other than this paragraph).
						(2)Treatment of
				amounts paid for assignmentIf any amount is paid to the person
				who assigns the credit determined under this section, no portion of such amount
				shall be includible in such person’s gross income.
						(3)Qualified
				taxpayerThe term
				qualified taxpayer means, with respect to any taxable year, any
				small business concern (as defined in section 3 of the Small Business Act) if
				such concern employs an average of fewer than 500 employees on business days
				during such
				year.
						.
			(b)Effective
			 dateThe amendments made by
			 this section shall apply to taxable years beginning after December 31,
			 2010.
			
